United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Administratrix of the Estate of P.M.,
Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1045
Issued: January 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from a January 14, 2009 decision of
the Office of Workers’ Compensation Programs affirming the denial of reimbursement for an
assisted living facility entrance fee. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office abused its discretion in denying reimbursement for an
entrance fee for an assisted living facility.
FACTUAL HISTORY
On August 26, 2002 the employee, then a 69-year-old clerk, sustained a fractured left
shoulder, broken front tooth and facial and left knee contusions when she tripped and fell
forward onto the floor. She sustained a recurrence of disability on March 19, 2004. On June 14,

2004 Dr. Harry A. Doyle, a Board-certified psychiatrist and neurologist, diagnosed a major
depressive disorder and a pain disorder causally related to residuals of her August 26, 2002
employment injury. The Office accepted major depressive disorder and chronic pain syndrome
as work related. On September 21, 2004 Dr. Barbara H. Shonberg, an attending internist, stated
that the employee was permanently disabled due to her left shoulder injury. The employee
signed a residence and care agreement with an assisted living facility on September 30, 2005.
She was no longer able to live independently due to repeated falls and other difficulties with
daily living activities. Dr. Doyle and two other physicians opined that the employee required an
assisted living facility because of residuals of her accepted medical conditions. The employee
requested reimbursement for the cost of the assisted living facility.
After initially denying the employee’s request for authorization for an assisted living
facility, the Office approved reimbursement for the $1,952.50 monthly cost of the assisted living
facility on January 23, 2007 and advised her to submit a request for retroactive reimbursement
from the date she entered the assisted living facility. The employee was instructed to submit a
monthly request for reimbursement beginning with January 2007. The Office provided her with
a copy of Form OWCP-915 (Claim for Medical Reimbursement) which specified that required
documentation included proof of payment for medical services in the form of a cash receipt,
canceled check or credit card slip. The employee submitted a claim for $29,216.50 for medical
reimbursement for the assisted living facility from November 1, 2005 to December 31, 2006.
On March 28, 2007 the employee’s attorney advised the Office that she had passed away
the previous day. On March 30, 2007 the Office advised appellant that the employee’s last
medical reimbursement covered the period ending March 17, 2007. A supplemental check
would be issued covering March 18, 2007 through the date that the employee died,
March 27, 2007.1
On March 31, 2007 the employee’s attorney asked whether the Office would reimburse
the entrance fee paid to the assisted living facility.2 On June 6, 2007 the Office responded that
any deposit or up front fee paid by the employee to the assisted living facility was a matter
between her estate and the facility. It advised that authorization had been approved for medical
reimbursement only as to the monthly rent for the assisted living facility. Such authorization
ended upon the death of the employee on March 27, 2007. On November 6, 2007 the
employee’s attorney requested a final decision on the issue of reimbursement for the assisted
living facility entrance fee.
By decision dated November 20, 2007, the Office denied the employee’s claim for
reimbursement for the assisted living facility entrance fee on the grounds that there was no
provision under the Federal Employees’ Compensation Act or Office procedures for such an
expense. On November 25, 2007 the employee’s attorney requested a review of the written
record.
1

The Office had not completed processing the retroactive assisted living facility monthly services fee
reimbursement at the time of the employee’s death.
2

The September 30, 2005 agreement between the employee and the assisted living facility provided for payment
of an entrance fee in the amount of $119,385.00.

2

By decision dated January 14, 2009, an Office hearing representative affirmed the
November 20, 2007 denial of appellant’s claim for reimbursement of the assisted living facility
entrance fee.3 She found that appellant failed to meet the requirements for reimbursement of
medical services specified in 20 C.F.R. § 10.801-802. Appellant did not provide a statement
from the assisted living facility that it received payment from the employee and the amount of
payment and acceptable evidence that payment was received, such as a signed statement from
the medical services provider, a stamped receipt or a copy of a cancelled check or credit card
slip.
LEGAL PRECEDENT
Section 8103 of the Act provides that an employee injured in the performance of duty
shall be furnished with the services, appliances and supplies prescribed or recommended by a
qualified physician which are likely to cure, give relief, reduce the degree or the period of
disability or aid in lessening the amount of monthly compensation.4 To be entitled to
reimbursement for medical expenses incurred, an employee must submit proper documentation
in accordance with the requirements under Office regulations found at 20 C.F.R. § 10.802. Any
request for reimbursement must be accompanied by evidence that the provider received payment
for the service from the employee and a statement of the amount paid.5 Acceptable evidence that
payment was received includes, but is not limited to, a signed statement by the medical services
provider, a mechanical stamp or other device showing receipt of payment, a copy of the
employee’s canceled check (both front and back) or a copy of the employee’s credit card
receipt.6
ANALYSIS
Appellant requested reimbursement to the employee’s estate of the entrance fee paid to
the assisted living facility. However, she did not provide the required evidence establishing
receipt of the entrance fee by the assisted living facility and the amount paid and that this amount
represented payment for medical services. Appellant did not submit evidence such as a signed
statement by the medical services provider, a stamped receipt, a copy of the employee’s canceled
check or a copy of the employee’s credit card receipt. Therefore, the Office was within its
discretion in denying appellant’s request for reimbursement of the entrance fee.
On appeal, appellant states that the employee could no longer live independently as a
result of her accepted medical conditions, sold her home and moved into the assisted living
facility and that entrance fee paid to the facility was not refundable. The issue is whether the
Office abused its discretion in denying reimbursement of the entrance fee. As appellant did not
3

Subsequent to the January 14, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
4

5 U.S.C. § 8103(a).

5

20 C.F.R. § 10.802(b).

6

Id. at § 10.802(a)(2).

3

comply with the regulations regarding application for reimbursement for medical services, the
Office properly denied the application.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying medical
reimbursement for an entrance fee for an authorized assisted living facility.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 14, 2009 is affirmed.
Issued: January 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

